
	
		I
		111th CONGRESS
		2d Session
		H. R. 4765
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2010
			Mr. DeFazio (for
			 himself, Mr. Filner,
			 Ms. Herseth Sandlin,
			 Mr. Walden,
			 Mr. Blumenauer,
			 Mr. Schrader,
			 Mr. Wu, Mr. Hall of New York,
			 Mr. Carney,
			 Mr. Courtney,
			 Ms. Bordallo, and
			 Mr. Perriello) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize
		  individuals who are pursuing programs of rehabilitation, education, or training
		  under laws administered by the Secretary of Veterans Affairs to receive
		  work-study allowances for certain outreach services provided through
		  congressional offices, and for other purposes.
	
	
		1.Expansion of work-study
			 allowance to include certain outreach services conducted through congressional
			 officesSection 3485(a)(4) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(G)The following activities carried out at the
				offices of Members of Congress for such Members:
					(i)The distribution of information to
				members of the Armed Forces, veterans, and their dependents about the benefits
				and services under laws administered by the Secretary and other appropriate
				governmental and non-governmental programs.
					(ii)The preparation and processing of
				papers and other documents, including documents to assist in the preparation
				and presentation of claims for benefits under laws administered by the
				Secretary.
					.
		
